Appeal, insofar as taken from that portion of the Appellate Division order which affirmed Supreme Court’s order denying plaintiff’s motion to renew and vacate an earlier order, dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that that part of the order appealed from does not finally determine the action within the meaning of the Constitution; appeal, insofar as taken from that portion of the Appellate Division order which dismissed as untimely the appeal from the Supreme Court order dismissing the complaint, dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that no substantial constitutional question is directly involved.